Citation Nr: 0028422	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  00-14 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel








INTRODUCTION

The veteran served on active duty from June 1971 to June 
1975, and from February 1976 to September 1993.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
PTSD.  


REMAND

Having reviewed the record, the Board has determined that the 
instant claim must be returned to the RO in order to ensure 
compliance with due process considerations.  The record 
indicates that in his VA Form 9, which is dated May 2000, and 
subsequent correspondence received in September 2000, the 
veteran indicated that he desired a hearing before the Board.  
By letter dated September 29, 2000, the veteran was requested 
to clarify the type of hearing which he desired, and he 
responded that he desired a hearing before the member of the 
Board at the regional office.  On remand, the veteran will be 
scheduled for a travel board hearing in accordance with his 
request.  

Accordingly, the instant claim is REMANDED for the following 
actions:

The RO should schedule the veteran for a 
travel board hearing in conjunction with 
the claim on appeal, in accordance with 
the Board's travel schedule.  The veteran 
and his representative should be notified 
of the date and time of the scheduled 
hearing.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



